DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Election/Restrictions
1.	Applicant’s election without traverse of claims 1-10 and 21-30 is acknowledged.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 24 recites the limitations "…a height of the passage is less than or equal to a height of the first encapsulant portion or a height of the second encapsulant portion” in lines 1-3. 
	However, the limitations as recited in the independent claim 1 include the passage having an opening between the peripheral surfaces of the first and the second encapsulant portions (see 21 and 22 in Fig. 1), without presence of the assembly module 60 there over. Therefore, the passage opening is open to an ambient and has no height dimension “h” as claimed.   
 Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darveaux et al., (US Pat. 7898093, hereinafter Darveaux).

Regarding claim 1, Darveaux discloses semiconductor package structure (SPS), comprising:
a package substrate (102 in Fig. 13; col. 9, line 36);
an encapsulant disposed on the package substrate and having a peripheral surface (see molding stiffeners 1046, 1050 in Fig. 13; col. 8, lines 40-47)  disposed on the package substrate and having respective peripheral surfaces, the encapsulant including a first encapsulant portion and a second encapsulant portion spaced apart from the first encapsulant portion (see 1046, 1050 on left /right sides of 114 in Fig. 13); 
at least one passage (see an opening between the left and the right 1046, 1050 in Fig. 13, see also Fig. 10) defined by the first encapsulant portion and the 
at least one semiconductor element (die 114 in Fig. 13; col. 9, line 44) disposed on the package substrate and exposed in the passage                                              
(Fig. 13). 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2, 3, 8, 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Darveaux et al., (US Pat. 7898093, hereinafter Darveaux) in view of Park et al. (IDS: US Pat. 7989950, hereinafter Park).


	Park teaches a conventional stacking structure having an assembly module (an upper package) electrically connected to the respective interposers (interconnects), wherein the assembly module is covered by a third encapsulant portion (see an upper package encapsulant 702 and interposer/interconnects 106, 802 in Fig. 8; col. 5, lines 25-40). Furthermore, such module having a substrate including a bottom exposed area located between underlying encapsulant portions in Fig. 8 of Park, in combination with Fig. 13 and 15 of Darveaux u would provide the  bottom exposed area located between the first encapsulant portion and the second encapsulant portion, and exposed in the passage.  
	Darveaux and Park are analogous art because they are directed to Chip Packaging/Encapsulation and Interconnect technology art and one of ordinary skill in 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Park, so that the desired multilevel connections can be achieved in Darveaux’s SPS.  

Regarding claims 8 and 25, Darveaux and Park teach substantially the entire claimed structure as applied to claims 1 and 2 above, wherein Park teaches: 
a) a semiconductor device disposed above an encapsulant and electrically connected to a package substrate through at least one interposer, wherein there is a gap between the semiconductor device and the encapsulant (see a device of package 702 connected to a substrate of 500 via 106, 802 in Fig, 8; col. 5, lines 25-40); and 
b) the semiconductor device includes a device substrate disposed on and electrically connected to the interposer (see a substrate of 702 and 106, 802 respectively in Fig. 8),  and a peripheral surface of the device substrate is substantially coplanar with a peripheral surface of the encapsulant and a peripheral surface of the package substrate (see the substrate of 702, 108 and a substrate of 500 in Fig. 8).
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a)-b), as taught by Park, so that the desired multilevel connections having the desired coplanarity can be achieved in Darveaux’s SPS.  
formed concurrently”, are taken to be product-by-process limitations, it is the patentability of the claimed product an only the final product/structure is relevant, not a method of forming the encapsulants by “forming each encapsulant portions separately”, “forming the first and the second portions first and curing those portions and then forming the third portion in a different tool”, etc., Therefore, when the prior art discloses a product which reasonably appears to be identical with or only slightly different than the product claimed in a product-by-process claim, a rejection based on sections 102 or 103 is fair.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marrosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that applicant has the burden of proof in such cases, as the above case law makes clear.

Regarding claims 22-23 respectively, Darveaux and Park teach substantially the entire claimed structure as applied to claim 1 above, including:
a) the passage being further defined by the package substrate, the assembly module and the encapsulant (see Darveaux: Fig. 13, 15 combined with Park: Fig. 8); and 
b) the third encapsulant portion physically connects respective first encapsulant portion and the second encapsulant portion via respective interconnects (see Park: 703 connecting underlying encapsulant portions 108 via interconnects 802 in Fig. 8; col. 5, lines 4-40).

It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Park, so that the desired multilevel connections can be achieved in Darveaux’s SPS.  

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Darveaux et al., (US Pat. 7898093, hereinafter Darveaux), Park et al. (IDS: US Pat. 7989950, hereinafter Park) and further in view of Hsieh et al., (US Pat. Appln. Pub. 2017/0188458, hereinafter Hsieh).

Regarding claim 4, Darveaux and Park teach substantially the entire claimed structure as applied to claims 1-2 above, except: a) the encapsulant further including a bridge encapsulant portion located above the passage and connected to the first encapsulant portion and the second encapsulant portion.

 	Darveaux, Park and Hsieh are analogous art because they are directed to Chip Packaging/Encapsulation and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Darveaux,        , because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Hsieh, so that the encapsulant bonding strength can be improved and the stress can be reduced in Park and Darveaux’s SPS.  

8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Darveaux et al., (US Pat. 7898093, hereinafter Darveaux) in view of Hsieh et al., (US Pat. Appln. Pub. 2017/0188458, hereinafter Hsieh).

Regarding claim 7, Darveaux teaches substantially the entire claimed structure as applied to claim 1 above, except: a) the package substrate including a dielectric structure (DLS) and an insulation layer (IL), the DLS has a first surface and a second surface opposite to the first surface, the IL is disposed on the first surface of the DLS and defines at least one groove, and the groove communicates with the passage.

	Darveaux and Hsieh are analogous art because they are directed to Chip Packaging/Encapsulation and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Darveaux,        , because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Hsieh, so that the die bonding, the encapsulant bonding and reliability can be improved in Darveaux’s SPS.  

9.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Darveaux et al., (US Pat. 7898093, hereinafter Darveaux) in view of Hashimoto (US Pat. Appln. Pub. 2015/0156311).

Regarding claims 5-6 respectively, Darveaux teaches substantially the entire claimed structure as applied to claims 1-2 above, except: a) the first encapsulant portion includes a lateral surface facing the passage and an arc chamfer portion extending from one end of the lateral surface and curving toward the passage, and b) the second 
	Hashimoto teaches a SPS having an encapsulation structure wherein an encapsulant (sealant) includes portions on sides of a semiconductor chip having respective lateral peripheral surfaces having an arch/curved shape/profile (see portions of 36 surrounding 10 in Fig. 2C; para 0062). 
	Furthermore, the determination and selection of parameters including a size (thickness, height/depth, an area/volume, etc.) and a shape of an encapsulant and sidewalls and an opening thereof, a cavity/passage, die/chip, etc., in Chip Packaging/Encapsulation and Interconnect technology art is a subject of routine experimentation and optimization to achieve the desired encapsulant coverage, adhesion, bonding strength, die-to-encapsulant spacing, stress reduction and inspection/repair capability.    
 	Darveaux and Hashimoto are analogous art because they are directed to Chip Packaging/Encapsulation and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Darveaux,        , because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Hashimoto, so that the desired encapsulant profile with reduced stress can be achieved and the reliability can be improved in Darveaux’s SPS.  
s 9 and 26-29, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), are rejected under 35 U.S.C. 103 as being unpatentable over Darveaux et al., (US Pat. 7898093, hereinafter Darveaux), Park et al. (IDS: US Pat. 7989950, hereinafter Park) and further in view of Hashimoto (US Pat. Appln. Pub. 2015/0156311).

Regarding claims 9 and 26-29, Darveaux discloses semiconductor package structure (SPS), comprising:
a package substrate (102 in Fig. 13; col. 9, line 36);
an encapsulant disposed on the package substrate and having a plurality of encapsulant portions spaced apart from each other, each of the encapsulant portions including a respective inner lateral surface, a respective outer lateral surface opposite to the respective inner lateral surface and a respective upper surface extended between the respective inner lateral surface and the respective outer lateral surface (see molding stiffeners 1046, 1050 having respective inner/outer lateral/slant and upper surfaces in Fig. 13; col. 8, lines 40-47),
wherein the respective inner lateral surfaces of the encapsulant portions define a passage (see an opening between the left and the right 1046, 1050 in Fig. 13, see also Fig. 10); and 
a semiconductor element die 114 over 102 between 1046 in Fig. 13) in Fig. 13) disposed on the package substrate and between the encapsulant portions                                             
(Fig. 13). 

	Hashimoto teaches a SPS having an encapsulation structure wherein an encapsulant (sealant) includes portions on sides of a semiconductor chip having respective lateral peripheral surfaces having an arch/curved shape/profile (see shape/profile of portions of 36 surrounding 10 and adjoin 14 v/s that of the upper and outer/vertical surface in Fig. 2C; para 0062) providing a flatness/roughness of the respective inner lateral surface being less than that of an upper surface and that of an outer lateral/vertical surface. 
	Furthermore, the determination and selection of parameters including a size (thickness, height/depth, an area/volume, etc.) and a shape (including flatness, roughness, curvature, etc.) of an encapsulant and sidewalls and an opening thereof, a cavity/passage, die/chip, etc., in Chip Packaging/Encapsulation and Interconnect technology art is a subject of routine experimentation and optimization to achieve the desired encapsulant coverage, adhesion, bonding strength, die-to-encapsulant spacing, stress reduction and inspection/repair capability.    
	Park teaches a conventional stacking structure having:

- the passage being further defined by the package substrate, the assembly module and the encapsulant (see Darveaux: Fig. 13, 15 combined with Park: Fig. 8).
	Darveaux, Park and Hashimoto are analogous art because they are directed to Chip Packaging/Encapsulation and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Darveaux,         because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-e), as taught by Park and Hashimoto, so that the desired encapsulant profile with reduced stress can be achieved and the reliability can be improved in Darveaux’s SPS.  

11.	Claims 10 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Darveaux et al., (US Pat. 7898093, hereinafter Darveaux), Park et al. (IDS: US Pat. 7989950, hereinafter Park), Hashimoto (US Pat. Appln. Pub. 2015/0156311) and further in view of Hsieh et al., (US Pat. Appln. Pub. 2017/0188458, hereinafter Hsieh).

Regarding claims 10 and 30 respectively, Darveaux, Park and Hashimoto teach substantially the entire claimed structure as applied to claim 9 above, wherein Park teaches a conventional stacking structure having interposers disposed on and 
	Hsieh teaches a SPS having an encapsulation structure wherein the encapsulant includes a plurality of encapsulating materials covering an interposer (conductive through via) and a module substrate (top package substrate) including peripheral surface thereof, as required (see 120, 118, 132 and a bonding encapsulant over 202 in Fig. 1; para 0011-0020).
	Darveaux, Park, Hashimoto and Hsieh are analogous art because they are directed to Chip Packaging/Encapsulation and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Darveaux, Park and Hashimoto, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Hsieh, so that the encapsulant bonding strength can be improved and the stress can be reduced in Hashimoto, Park and Darveaux’s SPS.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.

 /NITIN PAREKH/
Primary Examiner, Art Unit 2811